Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…a plurality of frame indexes located on each side of the base…” in lines 2-3. As the base has not been introduced to having any “sides,” there is insufficient antecedent basis for this limitation in the claim.
	Claims 2-9 are thus rejected for their dependency.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (JP 2017-136931 A) in view of Schueler (US 7,874,052 B2).

Regarding claim 1, Hirai teaches an aircraft fuselage assembling jig (51) (Fig 6; Abstract) comprising: 
A base (60) including a plurality of frame indexes (examiner is interpreting reference numeral 58 of the more forward two header plates 53 to be the plurality of frame indexes, see annotated Fig 6 below) located on each side of the base in a width direction of the base (60), the plurality of frame indexes (58) being configured to position respective first and second side ends of a plurality of aircraft fuselage frame in the width direction of the base (Fig 6; [0106]-[0107]);
A plurality of header plates (examiner is interpreting reference number 53 of the more further back header plates 53 to be the plurality of header plates, see annotated Fig 6 below) extending across the base (60) in the width direction, which is perpendicular to an axial direction of an aircraft fuselage panel, each of the plurality of header plates (back two 53) being respectively separated from each of the plurality of frame indexes (front two sets of 58) (as seen in annotated Fig 6 below, the plurality of frame indexes are separated from the plurality of header plates) along each respective side of the base (60), each of plurality of header plates (back two 53) protrudes from the base (60) so as to extend along the aircraft fuselage panel, the plurality of header 
A plurality of cylinders (54) radially provided on each of the plurality of header plates (back 53), the plurality of cylinders (54) moving respective receiving members in a radial direction of the aircraft fuselage panel, the receiving members contacting a skin included in the aircraft fuselage panel (Examiner notes that the “receiving members”, “a skin”, and “aircraft fuselage panel” are not positively required as part of the assembling jig. However it can be interpreted that the cylinders (54) are capable of moving receiving members in a radial direction and these members contact a skin of the fuselage panel) ([0113]).

    PNG
    media_image1.png
    615
    745
    media_image1.png
    Greyscale

Regarding claim 2, as stated before, the aircraft fuselage panel is not positively required as part of the assembling jig, and the limitation regarding the aircraft fuselage panel reads on functional language.
Hirai teaches the plurality of frame indexes (58) include a plurality of movable frame indexes each of which moves in the axial direction of the aircraft fuselage panel (Fig 6; [0106]). Hirai teaches the frame indexes (58) are capable of moving between a first position and a second position, the first position capable of corresponding to one types of shear tie arrangement patterns, the second position capable of corresponding to the other type of shear tie arrangement pattern.
Regarding claim 4, as stated before, the aircraft fuselage panel is not positively required as part of the assembling jig, and the limitation regarding the aircraft fuselage panel reads on functional language.
Hirai teaches at least one of the plurality of header plates (53) is provided with a plurality of stringer indexes (54) which are capable of moving between an engagement position and a non-engagement position and also engaging one type of stringer and another type of stringer (Fig 6; [0113]).
Regarding claim 6, as stated, before, the aircraft fuselage panel is not positively required as part of the assembling jig, and the limitation regarding the aircraft fuselage panel reads on functional language.
Hirai teaches an end plate (examiner will interpret the end support material (53) to be an end plate) that protrudes to an outside of the aircraft fuselage panel from the base so as to extend along the aircraft fuselage panel (Fig 6). Hirai further teaches wherein the end plate is provided with a plurality of edge indexes (54) which are 
Regarding claim 8, Hirai teaches the plurality of header plates (53) protrude upward from the base (60) (Fig 6).
Regarding claim 9, as similarly discussed in claim 1 above, Hirai teaches cylinders (54) provided on the base (60), but does not explicitly disclose that the cylinders are electric. Furthermore, as the fuselage panel is not positively claimed, the cylinders would be capable of correcting deflection of an end portion of the aircraft fuselage panel between the plurality of header plates (see Hirai, [0113]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the jig of Hirai to include electric cylinders as taught by Schueler discussed in claim 1 above.
Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Schueler as applied to claims 2, 4, and 6 above, and further in view of Jones et al. (US 6,430,796 B1) hereinafter Jones.
Regarding claims 3, 5 and 7, Hirai teaches the base (60) includes a pair of side beams (52) extending in the axial direction of the aircraft fuselage panel, the pair of side beams (52) being provided with the plurality of frame indexes (58) (Fig 6; [0106]).
Hirai does not explicitly disclose each of the pair of side beams is provided with at least one frame index actuator, the header plates are provided with two index actuators, and the end plate is provided with edge index actuators that move between a first and a second position.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the jig of Hirai and Schueler such that the sides beams, header plates, and end plate are provided with actuators that moves between a first position and second position as taught by Jones to efficiently and accurately move their respective indexes.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 30 April 2021, with respect to the rejection(s) of claim(s) 1-9 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Hirai regarding the plurality of header plates and the plurality of frame indexes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726